DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The Examiner suggests the following amendment to correct an apparent typographic error:

1. A semiconductor device, comprising: 
a substrate comprising at least one fin; 
a plurality of semiconductor nanosheets stacked on the at least one fin; 
a source/drain (S/D) region abutting the plurality of semiconductor nanosheets; 
a gate stack wrapping the plurality of semiconductor nanosheets; an 
inner spacer sandwiched between the S/D region and the gate stack to electrically isolate the S/D region from the gate stack, wherein the inner spacer has an outer sidewall concave from a sidewall nanosheets to form a plurality of cavities between the plurality of semiconductor nanosheets; and 
a liner layer lining a bottom surface and a sidewall of the S/D region and sandwiched between the S/D region and the inner spacer gate stack, wherein the liner layer continuously vertically extends between adjacent semiconductor nanosheets to fill in the plurality of cavities and completely cover the outer sidewall of the inner spacer.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-9 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (Patent No. US 11,195,954 B2) in view of Suh et al. (PG Pub. No. US 2019/0081152 A1).
Regarding claim 1, Cho teaches a semiconductor device (figs. 4 and/or 35), comprising: 
a substrate (col. 3 line 47: 100) comprising at least one fin (figs. 1B, 35: 100 comprises fin shaped structures 100a);
a plurality of semiconductor patterns (col. 4 line 31: 132a) stacked on the at least one fin (fig. 35: plurality of 132a stacked on 100a; 
a source/drain (S/D) region (col. 8 lines 27-28: 152) abutting the plurality of semiconductor patterns (fig. 35: 152 abuts each 132a); 
a gate stack (col. 8 lines 59-60: 162b) wrapping the plurality of semiconductor patterns (figs. 29, 35: 162b wraps around plurality of 132a); 
an inner spacer (col. 4 line 65: 144) sandwiched between the S/D region and the gate stack (fig. 35: 144 sandwiched between 152 and lower portions of 162a) to electrically isolate the S/D region from the gate stack (col. 7 lines 15-19: 144 comprises electrically insulating material disposed between S/D region 152 and gate stack 162b), wherein the inner spacer has an outer sidewall concave from a sidewall of the plurality of semiconductor patterns to form a plurality of cavities between the plurality of semiconductor patterns (col. 6 lines 21-23 & fig. 35: 144 inwardly recessed from sidewalls of 132a); and 
a liner layer (col. 7 line 23: 150) lining a bottom surface and a sidewall of the S/D region (fig. 35: 150 lines a bottom surface and a sidewall of 152) and sandwiched between the S/D region and the inner spacer (fig. 35: 150 sandwiched between 152 and 144), wherein the liner layer continuously vertically extends between adjacent semiconductor patterns to fill in the plurality of cavities and completely cover the outer sidewall of the inner spacer (fig. 35: 150 continuously extends between vertically adjacent 132a to fill inward recesses and completely cover outer sidewalls of 144).

Cho is silent to the transistor channel regions comprising nanosheets.
Suh teaches a multi-channel transistor (¶ 0028 & figs. 1-4, similar to that of Cho), wherein the channel region comprises a plurality of vertically stacked nanosheet patterns (¶ 0043: 110 and 210, corresponding to 132a of Cho).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the patterns of Cho to be nanosheets, as a means to provide a device with high integration and low production cost, as well as enhanced operating performance and product reliability (Suh, ¶¶ 0003-0004).
Furthermore, arriving at the claimed feature of "a plurality of semiconductor nanosheets" would have involved a mere change in the shape of a component (active patterns of Cho).  Absent persuasive evidence that the particular configuration of the claimed ring flow extender is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 2, Cho in view of Suh teaches the semiconductor device of claim 1, wherein the liner layer is a polysilicon layer, a germanium (Ge) layer, a silicon-germanium (SiGe) layer, or a combination thereof (Cho, col. 7 lines 38-39: silicon-germanium).

Regarding claim 3, Cho in view of Suh teaches the semiconductor device of claim 1, wherein the liner layer extends between the S/D region and the plurality of semiconductor nanosheets to separate the S/D region from the plurality of semiconductor nanosheets (Cho, fig. 4: 150 extends between and separates 152 and 132a).

Regarding claim 5, Cho in view of Suh teaches the semiconductor device of claim 1, wherein a material of the S/D region is derived from or epitaxial grown from a material of the liner layer (Cho, col. 13 line 46 through col. 14 line 6: 152 grown using surface of 150 as a seed).

Regarding claim 8, Cho in view of Suh teaches the semiconductor device of claim 1, wherein lateral distances from the sidewalls of the plurality of semiconductor nanosheets to the outer sidewalls of the plurality of inner spacers gradually increase along a direction from the substrate to the gate stack (Cho, fig. 35: lateral distance between sidewall of 132a and lower sidewall portion of 144 gradually increases to a second lateral distance between sidewall of 132a and middle sidewall portion of 144).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Gradually increasing distance)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    700
    542
    media_image1.png
    Greyscale


Regarding claim 9, Cho in view of Suh teaches the semiconductor device of claim 1, wherein the gate stack comprises a gate dielectric layer (Cho, col. 5 lines 43-44: 160a) and a gate electrode (Cho, col. 6 lines 1-3: 160b) on the gate dielectric layer, the gate dielectric layer wraps the plurality of 

Regarding claim 21, Cho in view of Suh teaches the semiconductor device of claim 1, wherein the liner layer further extends to cover a sidewall of the gate stack on the plurality of semiconductor nanosheets (Cho, fig. 35: 150 at least indirectly covers sidewall of lower portions of 160b).

Regarding claim 22, Cho in view of Suh teaches a semiconductor device, comprising: 
a substrate (col. 3 line 47: 100) comprising at least one fin (figs. 1B, 35: 100 comprises fin shaped structures 100a);
a plurality of semiconductor (col. 4 line 31: 132a) stacked on the at least one fin (fig. 35: plurality of 132a stacked on 100a; 
a source/drain (S/D) region (col. 8 lines 27-28: 152) abutting the plurality of semiconductor patterns (fig. 35: 152 abuts each 132a); 
a gate stack (col. 8 lines 59-60: 162a/162b) wrapping the plurality of semiconductor patterns (figs. 29, 35: 162a wraps around plurality of 132a), wherein the gate stack comprises a gate dielectric layer the gate stack comprises a gate dielectric layer (col. 5 lines 43-44: 160a) and a gate electrode (Cho, col. 6 lines 1-3: 160b) on the gate dielectric layer (figs. 29 & 35: 160b disposed on 160a), wherein the gate dielectric layer between the plurality of semiconductor patterns has an outer sidewall concave from a sidewall of 
a liner layer (col. 7 line 23: 150) lining a bottom surface and a sidewall of the S/D region (fig. 35: 150 lines a bottom surface and a sidewall of 152) and sandwiched between the S/D region and the gate stack (fig. 35: 150 sandwiched between 152 and gate stack portions 162a), wherein the liner layer continuously vertically extends between adjacent semiconductor patterns to fill in the plurality of cavities and completely cover the outer sidewall of the gate dielectric layer (fig. 35: 150 continuously extends between vertically adjacent 132a to fill inward recesses and completely cover outer sidewalls of 160a).
Cho further teaches the device is configured as a transistor channel region (col. 4 lines 31-41).
Cho is silent to the transistor channel regions comprising nanosheets.
Suh teaches a multi-channel transistor (¶ 0028 & figs. 1-4, similar to that of Cho), wherein the channel region comprises a plurality of vertically stacked nanosheet patterns (¶ 0043: 110 and 210, corresponding to 132a of Cho).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the patterns of Cho to be nanosheets, as a means to provide a device with high integration and low production cost, as well as enhanced operating performance and product reliability (Suh, ¶¶ 0003-0004).
Furthermore, arriving at the claimed feature of "a plurality of semiconductor nanosheets" would have involved a mere change in the shape of a component (active patterns of Cho).  Absent persuasive evidence that the particular configuration of the claimed ring flow extender is significant, a change in 

Regarding claim 23, Cho in view of Suh teaches the semiconductor device of claim 1, wherein the liner layer is a polysilicon layer, a germanium (Ge) layer, a silicon-germanium (SiGe) layer, or a combination thereof (Cho, col. 7 lines 38-39: silicon-germanium).

Regarding claim 24, Cho in view of Suh teaches the semiconductor device of claim 22, wherein a first portion of the liner layer sandwiched between the S/D region and the gate stack has a first thickness, a second portion of the liner layer sandwiched between the S/D region and the plurality of semiconductor nanosheets has a second thickness, and the first thickness is greater than the second thickness (Cho, fig. 35: portion of 150 between 152 and 162a thicker than portion of 150 between 152 and 132a).

Regarding claim 25, Cho in view of Suh teaches the semiconductor device of claim 22, wherein a material of the S/D region is derived from or epitaxial grown from a material of the liner layer (Cho, col. 13 line 46 through col. 14 line 6: 152 grown using surface of 150 as a seed).

Regarding claim 26, Cho in view of Suh teaches the semiconductor device of claim 22, wherein lateral distances from the sidewalls of the plurality of semiconductor nanosheets to the outer sidewalls of the plurality of inner spacers gradually increase along a direction from the substrate to the gate stack (Cho, fig. 35: lateral distance between sidewall of 132a and lower sidewall portion of 144 gradually increases to a second lateral distance between sidewall of 132a and middle sidewall portion of 144).


Regarding claim 27, Cho in view of Suh teaches the semiconductor device of claim 22, wherein the liner layer further extends to cover a sidewall of the gate stack on the plurality of semiconductor nanosheets (Cho, fig. 35: 150 at least indirectly covers sidewall of 162a disposed between two vertically adjacent patterns 132a).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Suh as applied to claim 7 above, and further in view of Ching et al. (PG Pub. No. US 2016/0240652 A1).
Regarding claim 10, Cho in view of Suh teaches the semiconductor device of claim 1, wherein the gate stack comprises a gate dielectric layer (Cho, col. 5 lines 43-44: 160a) and a gate electrode (Cho, col. 6 lines 1-3: 160b) on the gate dielectric layer (Cho, figs. 29 & 35: 160b disposed on 160a).
Cho in view of Suh is silent to the portions of the gate dielectric layer wrapped around the plurality of semiconductor nanosheets are connected together to form a continuous region.
Ching teaches portions of gate dielectric layer (¶ 0038: 70, similar to 160a of Cho) wrapping a plurality of semiconductor patterns (¶ 0017: 26, similar to 132a of Cho and/or 110/210 of Suh) and connected together to form a continuous region (¶ 0046 & figs. 21C-21D: portions 70 fully fills the gap between neighboring silicon strips 26 to form a continuous region wrapped around 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate dielectric of Cho in view of Suh with the arrangement of Ching, as a means to decrease vertical pitch between channel patterns, defining in part, the threshold voltage of the nanosheet FET device.  In addition, the decrease vertical pitch between channel patterns reduces the size of the deivce, allowing for higher device integration.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the  Regarding claim 10, Cho in view of Suh teaches the semiconductor device of claim 1, wherein the gate stack comprises a gate dielectric layer (Cho, col. 5 lines 43-44: 160a) and a gate electrode (Cho, col. 6 lines 1-3: 160b) on the gate dielectric layer, and portions of the gate dielectric layer wrapping the plurality of semiconductor nanosheets are connected together to form a continuous region (Cho, fig. 29: 160b disposed on 160a, and portions of 160a continuously wrap around 132a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894